DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement(s) filed on October 15, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.  

Election/Restrictions
Applicant’s election without traverse of Invention II and Species B in the reply filed on October 1, 2021 is acknowledged.
	Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1, 2021.
While Applicant remarks claims 18-21 are generic to Species A and B, Applicant did not elect Species A and therefore claims 18-21 are withdrawn as being drawn to a non-elected species.  Additionally, while Applicant states claims 22-27 are method claims that correspond to claims 11-17, it is noted that Applicant did not elect (without traverse) the method invention.  Furthermore, claim 22 does not include the image sensor array of claim 11 and thus does not correspond to claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 15-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ogawa (US 6,104,021).
	As to claim 11, Ogawa teaches an image sensor (Ogawa Figs. 3-7), comprising an image sensor pixel array (Ogawa Fig. 4 - 31; col. 5:5-10) a microlens that overlaps a portion of the image sensor (Ogawa Fig. 4 - 32; col. 5:5-10), the microlens comprising a microlens precursor structure having a top surface (Ogawa Fig. 4 - 38, 38b) and a base that opposes the top surface (Ogawa Fig. 4 - 38, base surface at 34c), wherein the microlens precursor structure has a protruding portion at the top surface that surrounds a recessed portion at the top surface (Ogawa Fig. 4 - 38b), a deposition microlens layer disposed over the top surface of the microlens precursor structure (Ogawa Fig. 4 - 32), 
	As to claim 12, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Ogawa further teaches the protruding portion comprise first and second protruding structures having a planar symmetry across a plane through the recessed portion (Ogawa Fig. 4 - 38b being symmetrical with plane passing vertically through 32a, 31a).
	As to claim 13, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Ogawa further teaches the first protruding structure at least partly defines a first lobe of the microlens and the second protruding structure at least partly defines a second lobe of the microlens (Ogawa Fig. 4 - 38b defining left/right hemispherical (lobes) curvatures of 38a).
	As to claim 15, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Ogawa further teaches the protruding portion has radial symmetry around an axis through the recessed portion (Ogawa Fig. 3 - 38a).
	As to claim 16, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Ogawa further teaches the protruding portion has a first height from the base that is greater than a second height of the recessed portion from the base (Ogawa Fig. 4 - height from 34c to 38b is greater than height from 34c to recess low of 38a).
	As to claim 17, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Ogawa further teaches the deposition .

Claims 11-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tai et al. (US 9,360,607 - Tai).
	As to claim 11, Tai teaches an image sensor (Figs. 3A,B; Fig. 4), comprising an image sensor pixel array (Tai Fig. 4 - 428), a microlens that overlaps a portion of the image sensor pixel array (Tai Fig. 4 - 424, 420, 412, 418; col. 5:54-60), the microlens comprising a precursor structure having a top surface (Tai Fig. 3B - 318, 320, top of 312/314; Fig. 4 - tops of 410, 412, 414, 420) and a base surface that opposes the top surface (Tai Fig. 3B - base of 318/312/314; Fig. 4 - bases surfaces at 426), wherein the microlens precursor structure has a protruding portion at the top surface that surrounds a recessed portion at the top surface (Tai Fig. 3B - 318 surrounding 314, 312; Fig. 4 - 410 surrounding 414, 412), a deposition microlens layer disposed over the top surface of the microlens precursor structure (Tai Fig. 4 - 424), wherein the deposition microlens layer defines a top surface of the microlens (Tai Fig. 4 - 424).
	As to claim 12, Tai teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Tai further teaches the protruding portion comprises first and second protruding structures having planar symmetry across a plane through the recessed portion (Tai Fig. 3A - 318; Fig. 3B - 318).
	As to claim 13, Tai teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Tai further teaches the first protruding structure at 
	As to claim 14, Tai teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Tai further teaches the first lobe of the microlens is configured to focus light into a first photosensitive region in the image sensor pixel array (Tai Fig. 4 - light ray on left side/lobe of lens/PD) and the second lobe o the microlens is configured to focus light onto a second photosensitive region in the image sensor pixel array (Tai Fig. 4 - a corresponding light ray on the right sides/lobes of lenses to focus to second PD region).
	As to claim 15, Tai teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Tai further teaches the protruding portion has a radial symmetry around an axis through the recessed portion (Tai Fig. 3A - 320, 318).
	As to claim 16, Tai teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Tai further teaches the protruding portion has a first height from the base that is greater than a second height of the recessed portion from the base (Tai Fig. 3B - 314, 312, 318).
	As to claim 17, Tai teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Tai further teaches the deposition microlens layer has a depressed portion and the axis extends through the depressed portion (Tai Fig. 4 - 420, 424).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 9,935,146); Liu (US 7,729,055); Yokozawa (US 7,683,302); Lin et al. (US 7,553,689); Endo et al. (US 6,255,540); Fukusyo (US 6,066,511); Otsuka et al. (US 2012/0086093); Yamada (US 2010/0084728); Yun (US 2009/0146237); Yamaguchi et al. (US 2006/0103941) are cited as additional examples of image sensors with microlenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 4, 2021